          Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 1 of 139




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 FAR NORTH PATENTS, LLC,
                                                       CIVIL ACTION NO. 6:20-CV-222
       Plaintiff,
                                                       ORIGINAL COMPLAINT FOR
          v.                                           PATENT INFRINGEMENT

 ZTE CORPORATION and ZTE (TX) INC.,                    JURY TRIAL DEMANDED


       Defendants.


                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Far North Patents, LLC (“Far North Patents” or “Plaintiff”) files this original

complaint against Defendants ZTE Corporation and ZTE (TX), Inc. (“ZTE” or “Defendants”),

alleging, based on its own knowledge as to itself and its own actions and based on information

and belief as to all other matters, as follows:

                                              PARTIES

         1.     Far North Patents is a limited liability company formed under the laws of the

State of Texas, with its principal place of business at 18383 Preston Rd Suite 250, Dallas, Texas,

75252.

         2.     Defendant ZTE Corporation is a company organized under the laws of China.

ZTE Corporation has an office at ZTE Plaza, Keji Road South, Hi-Tech Industrial Park, Nanshan

District, Shenzhen, Guangdong Province, People’s Republic of China 518057.

         3.     Defendant ZTE (TX), Inc. is a company organized and existing under the laws of

the state of Texas. ZTE (TX), Inc. may be served with process through its registered agent,

Incorp Services, Inc., at 815 Brazos Street Suite 500, Austin, TX 78701.
         Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 2 of 139




        4.     The Defendants identified in paragraphs 2-3 above (collectively, “ZTE”) are

companies which together comprise one of the world’s largest manufacturers of communications

equipment.

        5.     The ZTE defendants named above are part of the same corporate structure and

distribution chain for the making, importing, offering to sell, selling, and/or using of the accused

devices in the United States, including in the State of Texas generally and this judicial district in

particular.

        6.     The ZTE defendants named above share the same management, common

ownership, advertising platforms, facilities, distribution chains and platforms, and accused

product lines and products involving related technologies.

        7.     Thus, the ZTE defendants named above operate as a unitary business venture and

are jointly and severally liable for the acts of patent infringement alleged herein.

                                 JURISDICTION AND VENUE

        8.     This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

        9.     This Court has personal jurisdiction over ZTE pursuant to due process and/or the

Texas Long Arm Statute because, inter alia, (i) ZTE has done and continues to do business in

Texas; (ii) ZTE has committed and continues to commit acts of patent infringement in the State

of Texas, including making, using, offering to sell, and/or selling accused products in Texas,

and/or importing accused products into Texas, including by Internet sales and sales via retail and

wholesale stores, inducing others to commit acts of patent infringement in Texas, and/or

committing a least a portion of any other infringements alleged herein; and (iii) ZTE (TX), Inc. is



                                                  2
          Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 3 of 139




registered to do business in Texas. In the alternative, Defendant ZTE Corporation is subject to

this Court’s specific personal jurisdiction consistent with the principles of due process and the

Federal Long-Arm Statute of Fed. R. Civ. P. 4(k)(2) because: (1) it has substantial contacts with

the United States and committed and/or induced acts of patent infringement in the United States;

and (2) it is not subject to jurisdiction in any state’s courts of general jurisdiction.

        10.     Venue is proper as to Defendant ZTE (TX), Inc., which resides in this district

pursuant to 28 U.S.C. § 1391(d) because it is incorporated in Texas and because its registered

agent is in the district.

        11.     Venue is proper as to Defendant ZTE Corporation, which is organized under the

laws of China. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United

States may be sued in any judicial district, and the joinder of such a defendant shall be

disregarded in determining where the action may be brought with respect to other defendants.”

                                          BACKGROUND

        12.     The patents-in-suit generally pertain to communications networks and other

technology used in the provision of wireless services, Voice over Internet Protocol (“VoIP”)

phone systems, high speed networking, and other advanced communication services. The

technology disclosed by the patents was developed by personnel at Path1 Network Technologies

Inc. (“Path1 Network Technologies”).

        13.     Path1 Network Technologies is a provider of video over IP services and solutions.

The patents developed at Path1 Network Technologies (“the Fellman patents”) relate to

providing service guarantees for time sensitive signals in computer networks. The inventors of

these patents include Dr. Ronald D. Fellman and Dr. Rene L. Cruz. Drs. Fellman and Cruz, both

former professors of electrical and computer engineering at the University of California at San



                                                   3
         Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 4 of 139




Diego, were pioneers in network technology. Dr. Fellman was an IEEE Senior Member, and his

work was published in several IEEE Transactions journals, including IEEE Transactions on

Networking, IEEE Transactions on Parallel and Distributed Systems, IEEE Transactions on

Systems, Man, and Cybernetics, IEEE Transactions on Signal Processing, IEEE Transactions on

Very Large Scale Integration (VLSI) Systems, IEEE Transactions on Acoustics, Speech and

Signal Processing. He was also a co-founder of Path1 Network Technologies and of Qvidium

Technologies. Dr. Cruz, a distinguished scholar in the field of communication networks, was

said to have established the field of Network Calculus. In Dr. Cruz’s election to be a Fellow of

the IEEE in 2003, he was “cited for his expertise in the area of Quality-of-Service guarantees in

packet-switched networks.”

http://jacobsschool.ucsd.edu/news/news_releases/release.sfe?id=1385.

       14.     The Fellman patents (or the applications leading to them) have been cited during

patent prosecution hundreds of times, by numerous leading companies in the computer

networking and telecommunications industries, including ABB Research, Alcatel, AMD,

Amazon, AT&T, Atheros Communications, Avaya, Bose, Broadcom, Canon, Centurylink, Chi

Mei Optoelectronics, Ciena, Cox Communications, Dell, Ericsson, F5 Networks, Fujitsu,

General Electric, Hitachi, Honeywell, Intel, IBM, Lucent, Lutron, Microsoft, National

Instruments, National Semiconductor, NEC, Nortel Networks, Oceaneering, Path1, Phillips,

Qualcomm, Robert Bosch, Rockwell Automation, Samsung, Siemens, Sonos, Sony, Symantec,

Texas Instruments, Toshiba, Ubiquiti Networks, Verizon, and Viasat.




                                                4
         Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 5 of 139




                                            COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,306,053

       15.     On November 6, 2012, United States Patent No. 8,306,053 (“the ‘053 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Methods and Apparatus for Providing Quality-of-Service Guarantees in Computer

Networks.”

       16.     Far North Patents is the owner of the ‘053 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘053 Patent against infringers, and to collect damages for all relevant times.

       17.     ZTE made, had made, used, imported, provided, supplied, distributed, sold, and/or

offered for sale products and/or systems including, for example, its ZTE ZXR10 5950-L Series

Switch and ZTE ZXR10 5960-4M Switch families of products that include advanced quality of

service capabilities (collectively, “accused products”).




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                                 5
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 6 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             6
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 7 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             7
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 8 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




                                              8
           Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 9 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)

       18.     By doing so, ZTE has directly infringed (literally and/or under the doctrine of

equivalents) at least Claims 1 and 14 of the ‘053 Patent. ZTE’s infringement in this regard is

ongoing.



                                                9
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 10 of 139




        19.     ZTE has infringed the ‘053 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including a device adapter

comprising a transmission unit configured to transmit data from a real time device via a network

according to a time frame, wherein the time frame is substantially synchronized in the device

adapter and at least one other device adapter, the time frame repeating periodically and including

a plurality of assigned time phases and a free access phase. For example, the accused products

are configured to be used to implement the IEEE 802.1Q standard. IEEE standard 802.1Q

implements a method in which a time aware bridged LAN transmits data from one end point i.e.,

Precision Time Protocol (“PTP”) instance to another. The endpoints transmit data that is a mix

of time-critical traffic and other traffic, (i.e., real time data and non-real time data) via PTP

instances such as bridges (device adapters). The end point can be either a real time device or a

non-real time device. The bridged network uses 802.1AS base time to synchronize all the clocks

of ports associated with bridges (device adapters). Using the Best Master Clock Algorithm, the

synchronization time signal is transmitted from a grandmaster to other ports. IEEE Std.

802.1AS™-2011 is normative and essential to implement an IEEE Std. 802.1Q Compliant

System. IEEE Std. 802.1Q-2018 defines parameters, such as AdminBaseTime and

OpenBaseTime, which are used to synchronize the clocks across the network. The bridges

containing ports schedule the transmission of traffic based on the synchronized time. Each port

associated with a specific set of transmission queues includes a plurality of transmission gates. A

transmission gate can be in a closed state or open state. The functionality of assigned time phases

is achieved using open gates transmitting data packets during transmission time. The

functionality of a free access phase is achieved when the gates are opened for transmission




                                                  10
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 11 of 139




during any time. IEEE Std. 802.1Q-2018 supports cyclic queuing and forwarding structures to

create synchronized frames and gates which repeat periodically (Annex T).




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                              11
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 12 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             12
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 13 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             13
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 14 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://avnu.org/wp-content/uploads/2014/05/as-kbstanton-8021AS-tutorial-0714-
v01.pdf)




                                             14
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 15 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           15
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 16 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           16
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 17 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            17
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 18 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015)).




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                            18
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 19 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       20.     The accused products include a device adapter that is configured to transmit data

during at least one of an assigned time phase associated with the device adapter prior to

transmission of data from the real-time device by the device adapter, and included in the plurality

of assigned time phases, or the free access phase, to refrain from transmitting data during time

phases of the plurality of assigned time phases that are not associated with the device adapter,

and to be able to determine whether to defer transmission of data during the assigned time phase

associated with the device adapter and the free access phase to allow a non-real time device to

transmit data. For example, the accused products are configured to be used to implement the

IEEE 802.1Q standard. IEEE standard 802.1Q shows that scheduling of ports’ transmission

gates for transmission of data starts prior to the transmission of real-time data. The functionality

of assigned time phases is achieved using open gates transmitting data packets during scheduled

transmission time. Per Clause 8.6.8 of the IEEE Std. 802.1Q, each time phase is assigned to a

specific device adapter prior to transmission of real-time data by the specific device adapter.

Furthermore, IEEE 802.1Q performs traffic shaping through Per-Stream Filtering and Policing

(PSTP). IEEE standard 802.1Q implements a method in which open gates transmit data packets

during transmission time and closed gates refrain data packets from transmission. The

functionality of assigned time phases is achieved using open gates transmitting data packets

during transmission time. The functionality of free access phase is achieved by the gates that are

opened for transmission during any time. IEEE Std. 802.1Q supports Forwarding and Queuing

Enhancements for Time Sensitive Streams. Thus, one of the plurality of device adaptors is

configured to transmit data during at least one of a respective assigned time phase or free access



                                                 19
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 20 of 139




phase, to refrain from transmitting data during time phases not assigned to the respective one of

the plurality of device adapters. IEEE Std. 802.1Q provides traffic shaping for various classes of

data transmission and determining whether to defer transmission of data during at least one of

the assigned time phase or the free access phase to allow a non-real time device to transmit data.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                                20
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 21 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           21
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 22 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            22
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 23 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       21.     ZTE has infringed the ‘053 Patent by using the accused products and thereby

practicing a method that includes transmitting a synchronization signal at regular intervals to

synchronize local clocks of each of a plurality of device adapters. For example, the accused

products are used by ZTE to implement the IEEE 802.1Q standard. IEEE standard 802.1Q

implements a method in which a time aware bridged LAN use 802.1AS base time to synchronize

all the clocks of ports associated with bridges (device adapters) by periodically (regular

intervals) sending the Announce messages. Using Best Master Clock Algorithm, the

synchronization time signal is transmitted from a grandmaster to other ports via periodic

Announce messages. IEEE Std. 802.1AS™-2011 is normative and essential to implement an

IEEE Std. 802.1Q Compliant System. IEEE Std. 802.1Q-2018 defines parameters, such as

AdminBaseTime and OpenBaseTime, which are used to synchronize the clocks across the

network.




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)


                                                23
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 24 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             24
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 25 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             25
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 26 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://avnu.org/wp-content/uploads/2014/05/as-kbstanton-8021AS-tutorial-0714-
v01.pdf)




                                             26
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 27 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                            27
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 28 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       22.     The methods practiced by ZTE’s use of the accused products include maintaining

a substantially synchronized time frame among the plurality of device adapters interconnected by

a network, the time frame repeating periodically and including a plurality of assigned time

                                               28
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 29 of 139




phases and a free access phase. For example, the accused products are used by ZTE to

implement the IEEE 802.1Q standard. The time aware bridged LAN uses 802.1AS base time to

maintain synchronized time for all the ports in the bridges (device adapters). The bridges

containing ports schedule the transmission of traffic based on the synchronized time. Each port

associated with a specific set of transmission queues includes a plurality of transmission gates. A

transmission gate can be in a closed state or open state. The functionality of assigned time phases

is achieved using open gates transmitting data packets during transmission time. The

functionality of free access phase is achieved when the gates are opened for transmission during

any time. IEEE Std. 802.1Q-2018 supports cyclic queuing and forwarding structures to create

synchronized frames and gates which repeat periodically (Annex T).




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                                29
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 30 of 139




(Source: https://avnu.org/wp-content/uploads/2014/05/as-kbstanton-8021AS-tutorial-0714-
v01.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             30
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 31 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            31
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 32 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                            32
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 33 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       23.     The methods practiced by ZTE’s use of the accused products include assigning

each time phase to a specific device adapter prior to transmission of real-time data by the specific

device adapter. For example, the accused products are used by ZTE to implement the IEEE

802.1Q standard. IEEE standard 802.1Q shows that scheduling (assigning) of transmission gates

starts prior to the transmission of real-time data. Per clause 8.6.8 of the IEEE Std. 802.1Q, each

time phase is assigned to a specific device adapter prior to transmission of real-time data by the

specific device adapter. IEEE 802.1Q performs traffic shaping through Per-Stream Filtering and

Policing (PSTP).




                                                33
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 34 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            34
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 35 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       24.     The plurality of device adaptors recited above in connection with ZTE’s use of

the accused products includes a respective one of the plurality of device adapters that is

configured to transmit data during at least one of a respective assigned time phase or the free

access phase, to refrain from transmitting data during time phases not assigned to the respective

one of the plurality of device adapters, and to determine whether to defer transmission of data

during at least one of the assigned time phase or the free access phase to allow a non-real time

device to transmit data. For example, the accused products are used by ZTE to implement the

IEEE 802.1Q standard. IEEE standard 802.1Q implements a method in which open gates

transmit data packets during transmission time and closed gates refrain data packets from

transmission. The functionality of assigned time phases is achieved using open gates transmitting

data packets during transmission time. The functionality of free access phase is achieved by the

gates that are opened for transmission during any time. IEEE Std. 802.1Q supports Forwarding

and Queuing Enhancements for Time Sensitive Streams. Thus, one of the plurality of device

adaptors is configured to transmit data during at least one of a respective assigned time phase or

                                                35
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 36 of 139




free access phase, to refrain from transmitting data during time phases not assigned to the

respective one of the plurality of device adapters. IEEE Std. 802.1Q provides traffic shaping for

various classes of data transmission and determining whether to defer transmission of data

during at least one of the assigned time phase or the free access phase to allow a non-real time

device to transmit data.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                                36
         Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 37 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

        25.     ZTE has had knowledge of the ‘053 Patent at least as of the date when it was

notified of the filing of this action.

        26.     Corporations like ZTE rely upon and use patent classifications as a way to learn

and research technological information and as a way to assist them in planning development and

allocating funding. See, e.g., Ronald E. Myrick et al., The Technological Innovation Process:

Patent Documentation as a Source of Technological Information, 9 SANTA CLARA COMPUTER &


                                                37
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 38 of 139




HIGH TECH. L.J. 355, 361-62, 371 (1993) (“Patent documents are inherently valuable to scientists

and engineers because of the technical information they contain… Fortunately, patent documents

are catalogued in a manner that is designed to facilitate their easy access. Ease of accessibility is

due in part to the classification of documents within the given patent system[.] … Patents are a

well-indexed and well-classified source of technological information. They can therefore be

beneficially used by individual researchers, corporations, research and development

organizations, universities, governments, and others, to learn the technology revealed therein.

Patent documentation can also be a useful tool for planning development, allocating funding, and

producing statistical information.”); Larayne Dallas, Why is Classification So Important?,

University of Texas Libraries Guide: Patents, Trademarks, and Copyright, available at

https://guides.lib.utexas.edu/c.php?g=532337&p=3642252 (“While it is possible to search

patents using keywords, patent professionals recommend that the best way to conduct a

comprehensive patent search is by classification. Classification helps bring together similar

devices and concepts, even when different terms have been used to describe them.”).

       27.     The U.S. Original Classification of the ‘053 Patent is 370/462, entitled

“Arbitration for Access to a Channel” and under the categories of Multiplex Communications

and Channel Assignment Techniques. One of the U.S. Cross-Reference Classifications of the

‘053 Patent is 370/395.4, entitled “Assigning Period of Time for Information to be Transmitted

(e.g., Scheduling)” and under the categories and sub-categories of Multiplex Communications,

Pathfinding or Routing, Switching a Message Which Includes an Address Header (e.g. packet

switching), and Message Transmitted Using Fixed Length Packets (e.g., ATM cells). 370/462

and 370/395.4 are small classes, with only 170 U.S. patents and 221 U.S. patents, respectively,

issued since 2013.



                                                 38
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 39 of 139




       28.     ZTE is one of the most prolific patentees in the world for these classes. Indeed,

ZTE is the assignee on 3 of those 170 U.S. patents in 370/462, and 6 of the 221 U.S. patents in

370/395.4, representing nearly 2% of the U.S. patents in 370/462 and nearly 3% of the U.S.

patents in 370/395.4 issued since 2013.

       29.     Due to ZTE’s prolific patenting and its widespread practicing of technology

related to the ‘053 Patent’s U.S. Original Classification and one of its U.S. Cross-Reference

Classifications, ZTE has knowledge of the ‘053 Patent.

       30.     Far North Patents has been damaged as a result of the infringing conduct by ZTE

alleged above. Thus, ZTE is liable to Far North Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       31.     Far North Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘053 Patent.

                                            COUNT II

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,246,702

       32.     On June 12, 2001, United States Patent No. 6,246,702 (“the ‘702 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Methods and Apparatus for Providing Quality-of-Service Guarantees in Computer

Networks.”

       33.     Far North Patents is the owner of the ‘702 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘702 Patent against infringers, and to collect damages for all relevant times.



                                                 39
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 40 of 139




       34.     ZTE made, had made, used, imported, provided, supplied, distributed, sold, and/or

offered for sale products and/or systems including, for example, its ZTE ZXR10 5950-L Series

Switch and ZTE ZXR10 5960-4M Switch families of products that include advanced quality of

service capabilities (collectively, “accused products”).




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                                40
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 41 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             41
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 42 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             42
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 43 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




                                              43
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 44 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)

       35.     By doing so, ZTE has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 27 of the ‘702 Patent.

       36.     ZTE has infringed the ‘702 Patent by using the accused products and thereby

practicing a method for regulating traffic in an Ethernet network including real-time devices,

                                                44
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 45 of 139




non-real-time devices, a network medium, and a plurality of device adapters connected between

the devices and the network medium, each of the device adapters including a clock. For

example, the accused products are used by ZTE to implement the IEEE 802.1Q standard. IEEE

standard 802.1Q (Qbv) implements a method for scheduling traffic in time aware Local Area

Network (Ethernet network). The time aware network includes multiple end points (devices) and

bridges that includes ports (device adapters). The endpoint and bridges are connected via

interconnects (network medium). Also, each time aware bridge including port is a boundary

clock. The endpoints transmit data that is a mix of time-critical traffic and other traffic, i.e., real

time data and non-real time data. The end point is either a real time device or a non-real time

device. IEEE Std. 802.1AS™ is normative and essential to implement an IEEE Std. 802.1Q

Compliant System.




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                                   45
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 46 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             46
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 47 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))
                                             47
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 48 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       37.     The methods practiced by ZTE’s use of the accused products include defining a

common time reference for the device adapters, said common time reference including a frame

of time having a plurality of time phases, each of device adapters being uniquely assigned to one

of said plurality of time phases, said plurality of time phases including a free-access phase. For

example, the accused products are used by ZTE to implement the IEEE 802.1Q standard. The

time aware bridged LAN use 802.1AS base time to maintain synchronized time (common time

reference) for all the ports in the bridges (device adapters). The bridges containing ports schedule

the transmission of traffic based on the synchronized time. Each port associated with a specific

set of transmission queues includes a plurality of transmission gates. A transmission gate can be

in a closed state or open state. The functionality of assigned time phases is achieved using open



                                                48
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 49 of 139




gates transmitting data packets during transmission time. The functionality of free access phase

is achieved when the gates are opened for transmission during any time.




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                               49
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 50 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             50
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 51 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            51
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 52 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       38.     The methods practiced by ZTE’s use of the accused products include allowing a

device adapter to transmit packets during said time phase uniquely assigned thereto and during

said free-access phase. For example, the accused products are used by ZTE to implement the

IEEE 802.1Q standard. The open gates assigned to the transmission queue of a port (device

adapter) transmit the data packets during the transmission time. The transmission selection

algorithm determines the transmission time. If the gates are in permanent open state, the data

packets are transmitted from the gates during any time. The functionality of assigned time phases

                                                52
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 53 of 139




is achieved using open gates transmitting data packets during transmission time. The

functionality of free access phase is achieved when the gates are permanently opened for

transmission during any time.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       39.    The methods practiced by ZTE’s use of the accused products include designating

one of said device adapters as a master timing device. For example, the accused products are

used by ZTE to implement the IEEE 802.1Q standard. The ports of the time aware bridge




                                               53
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 54 of 139




(device adapter) uses best master clock algorithm (BMCA) to determine a potential grandmaster

port (master timing device).




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             54
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 55 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)

       40.    The methods practiced by ZTE’s use of the accused products include

synchronizing the clocks of the remaining device adapters with said master timing device. For

                                              55
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 56 of 139




example, the accused products are used by ZTE to implement the IEEE 802.1Q standard. The

boundary clocks of the slave ports in the time aware bridges (remaining device adapters) are

synchronized with the grandmaster boundary clock (master timing device).




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                               56
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 57 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)

       41.    Corporations like ZTE rely upon and use patent classifications as a way to learn

and research technological information and as a way to assist them in planning development and

allocating funding. See, e.g., Ronald E. Myrick et al., The Technological Innovation Process:

Patent Documentation as a Source of Technological Information, 9 SANTA CLARA COMPUTER &

HIGH TECH. L.J. 355, 361-62, 371 (1993) (“Patent documents are inherently valuable to scientists

and engineers because of the technical information they contain… Fortunately, patent documents


                                               57
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 58 of 139




are catalogued in a manner that is designed to facilitate their easy access. Ease of accessibility is

due in part to the classification of documents within the given patent system[.] … Patents are a

well-indexed and well-classified source of technological information. They can therefore be

beneficially used by individual researchers, corporations, research and development

organizations, universities, governments, and others, to learn the technology revealed therein.

Patent documentation can also be a useful tool for planning development, allocating funding, and

producing statistical information.”); Larayne Dallas, Why is Classification So Important?,

University of Texas Libraries Guide: Patents, Trademarks, and Copyright, available at

https://guides.lib.utexas.edu/c.php?g=532337&p=3642252 (“While it is possible to search

patents using keywords, patent professionals recommend that the best way to conduct a

comprehensive patent search is by classification. Classification helps bring together similar

devices and concepts, even when different terms have been used to describe them.”).

       42.     The U.S. Original Classification of the ‘702 Patent is 370/503, entitled

“Synchronizing” and under the categories and sub-categories of: Multiplex Communications,

Communication Techniques for Information Carried in Plural Channels, and Combining or

Distributing Information via Time Channels. The International Original Classification of the

‘702 Patent is H04J 3/06, entitled “Synchronizing Arrangements” and under the categories and

sub-categories of: Electricity, Electric Communication Technique, Multiplex Communication,

Time-division multiplex systems, and Details. 370/503 is a small class, with only 615 U.S.

patents issued since 2013. H04J 3/06 is likewise a small class, with only 2,328 U.S. patents

issued since 2013.

       43.     ZTE is one of the most prolific patentees in the world for these classes. Indeed,

ZTE is the assignee on 15 of the 615 U.S. patents in 370/503, and 39 of the 2,328 U.S. patents in



                                                 58
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 59 of 139




H04J 3/06, representing nearly 2.5% of the U.S. patents in 370/503 and over 1.5% of the U.S.

patents in H04J 3/06 since 2013.

       44.     Due to ZTE’s prolific patenting and its widespread practicing of technology

related to the ‘702 Patent’s U.S. Original Classification and its International Original

Classification, ZTE has knowledge of the ‘702 Patent.

       45.     Far North Patents has been damaged as a result of the infringing conduct by ZTE

alleged above. Thus, ZTE is liable to Far North Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       46.     Far North Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘702 Patent.

                                            COUNT III

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,215,797

       47.     On April 10, 2001, United States Patent No. 6,215,797 (“the ‘797 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Methods and Apparatus for Providing Quality of Service Guarantees in Computer

Networks.”

       48.     Far North Patents is the owner of the ‘797 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘797 Patent against infringers, and to collect damages for all relevant times.

       49.     ZTE made, had made, used, imported, provided, supplied, distributed, sold, and/or

offered for sale products and/or systems including, for example, its ZTE ZXR10 5950-L Series



                                                 59
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 60 of 139




Switch and ZTE ZXR10 5960-4M Switch families of products families of products that include

advanced quality of service capabilities (collectively, “accused products”).




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                                60
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 61 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             61
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 62 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             62
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 63 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




                                              63
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 64 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)

       50.     By doing so, ZTE has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 30 of the ‘797 Patent.

       51.     ZTE has infringed the ‘797 Patent by using the accused products and thereby

practicing a method for regulating traffic in a network including devices for generating packets

                                                64
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 65 of 139




of data, a network medium for carrying the packets, and a plurality of device adapters connected

between the devices and the network medium. For example, the accused products are used by

ZTE to implement the IEEE 802.1Q standard. IEEE standard 802.1Q (Qbv) implements a

method for scheduling traffic in time aware Local Area Network. The time aware network

includes multiple end points that transmit data packets and bridges that includes ports (device

adapters). The interconnects (network medium) carry the transmitted data packets. The endpoints

and bridges are connected via interconnects.




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                                65
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 66 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             66
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 67 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             67
          Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 68 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       52.     The methods practiced by ZTE’s use of the accused products include defining a

common time reference for the device adapters, said common time reference including a frame

of time having a plurality of time phases, each device adapter being uniquely assigned to one of

said plurality of time phases, said plurality of time phases including a free-access phase. For

example, the accused products are used by ZTE to implement the IEEE 802.1Q standard. The

time aware bridged LAN uses 802.1AS base time to maintain synchronized time (common time

reference) for all the ports in the bridges (device adapters). The bridges containing ports are

scheduled for transmission of traffic based on the synchronized time. Each port associated with a

specific set of transmission queues includes a plurality of transmission gates. A transmission gate

can be in a closed state or open state. The functionality of assigned time phases is achieved using

open gates transmitting data packets during transmission time. The functionality of free access

phase is achieved when the gates are opened for transmission during any time. IEEE Std.

802.1AS™-2011 is normative and essential to implement an IEEE Std. 802.1Q Compliant

System.




                                                 68
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 69 of 139




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            69
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 70 of 139




(Source: IEEE Standard for Local and metropolitan area networks - Timing and Synchronization
for Time - Sensitive Applications in Bridged Local Area Networks - IEEE Std 802.1AS™-2011)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)

                                             70
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 71 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            71
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 72 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       53.     The methods practiced by ZTE’s use of the accused products include allowing a

device adapter to transmit packets during said time phase uniquely assigned thereto and during

said free-access phase. For example, the accused products are used by ZTE to implement the

IEEE 802.1Q standard. The open gates assigned to the transmission queue of a port (device

adapter) transmit the data packets during the transmission time. The transmission selection

algorithm determines the transmission time. If the gates are in permanent open state, the data

packets are transmitted from the gates during any time. The functionality of assigned time phases
                                                72
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 73 of 139




is achieved using open gates transmitting data packets during transmission time. The

functionality of free access phase is achieved when the gates are permanently opened for

transmission during any time.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                               73
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 74 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       54.    The methods practiced by ZTE’s use of the accused products include cyclically

repeating said frame. For example, the accused products are used by ZTE to implement the


                                             74
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 75 of 139




IEEE 802.1Q standard. IEEE Std. 802.1Q-2018 supports cyclic queuing and forwarding

structures to create synchronized frames and gates that are repeated periodically (Annex T).




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                               75
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 76 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       55.     Corporations like ZTE rely upon and use patent classifications as a way to learn

and research technological information and as a way to assist them in planning development and

allocating funding. See, e.g., Ronald E. Myrick et al., The Technological Innovation Process:

Patent Documentation as a Source of Technological Information, 9 SANTA CLARA COMPUTER &

HIGH TECH. L.J. 355, 361-62, 371 (1993) (“Patent documents are inherently valuable to scientists

and engineers because of the technical information they contain… Fortunately, patent documents

are catalogued in a manner that is designed to facilitate their easy access. Ease of accessibility is

due in part to the classification of documents within the given patent system[.] … Patents are a

well-indexed and well-classified source of technological information. They can therefore be

beneficially used by individual researchers, corporations, research and development

organizations, universities, governments, and others, to learn the technology revealed therein.


                                                 76
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 77 of 139




Patent documentation can also be a useful tool for planning development, allocating funding, and

producing statistical information.”); Larayne Dallas, Why is Classification So Important?,

University of Texas Libraries Guide: Patents, Trademarks, and Copyright, available at

https://guides.lib.utexas.edu/c.php?g=532337&p=3642252 (“While it is possible to search

patents using keywords, patent professionals recommend that the best way to conduct a

comprehensive patent search is by classification. Classification helps bring together similar

devices and concepts, even when different terms have been used to describe them.”).

       56.     The U.S. Original Classification of the ‘797 Patent is 370/503, entitled

“Synchronizing” and under the categories and sub-categories of: Multiplex Communications,

Communication Techniques for Information Carried in Plural Channels, and Combining or

Distributing Information via Time Channels. The International Original Classification of the

‘797 Patent is H04J 3/06, entitled “Synchronizing Arrangements” and under the categories and

sub-categories of: Electricity, Electric Communication Technique, Multiplex Communication,

Time-division multiplex systems, and Details. 370/503 is a small class, with only 615 U.S.

patents issued since 2013. H04J 3/06 is likewise a small class, with only 2,328 U.S. patents

issued since 2013.

       57.     ZTE is one of the most prolific patentees in the world for these classes. Indeed,

ZTE is the assignee on 15 of the 615 U.S. patents in 370/503, and 39 of the 2,328 U.S. patents in

H04J 3/06, representing nearly 2.5% of the U.S. patents in 370/503 and over 1.5% of the U.S.

patents in H04J 3/06 since 2013.

       58.     Due to ZTE’s prolific patenting and its widespread practicing of technology

related to the ‘797 Patent’s U.S. Original Classification and its International Original

Classification, ZTE has knowledge of the ‘797 Patent.



                                                 77
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 78 of 139




       59.     Far North Patents has been damaged as a result of the infringing conduct by ZTE

alleged above. Thus, ZTE is liable to Far North Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       60.     Far North Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘797 Patent.

                                           COUNT IV

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,891,504

       61.     On November 18, 2014, United States Patent No. 8,891,504 (“the ‘504 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Methods and Apparatus for Providing Quality of Service Guarantees in Computer

Networks.”

       62.     Far North Patents is the owner of the ‘504 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘504 Patent against infringers, and to collect damages for all relevant times.

       63.     ZTE made, had made, used, imported, provided, supplied, distributed, sold, and/or

offered for sale products and/or systems including, for example, its ZTE ZXR10 5950-L Series

Switch and ZTE ZXR10 5960-4M Switch families of products that include advanced quality of

service capabilities (collectively, “accused products”).




                                                 78
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 79 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             79
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 80 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             80
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 81 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                             81
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 82 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




                                              82
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 83 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)

       64.     By doing so, ZTE has directly infringed (literally and/or under the doctrine of

equivalents) at least Claims 1 and 6 of the ‘504 Patent.

       65.     ZTE has infringed the ‘504 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including a device adapter

                                                83
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 84 of 139




comprising a transmission unit configured to transmit data from a real time device via a network

according to a time frame, wherein the time frame is substantially synchronized in the device

adapter and at least one other device adapter, the time frame repeating periodically and including

a plurality of assigned time phases and a free access phase. For example, the accused products

are configured to be used to implement the IEEE 802.1Q standard. IEEE standard 802.1Q

implements a method in which a time aware bridged LAN transmits data from one end point i.e.,

Precision Time Protocol (“PTP”) instance to another. The endpoints transmit data that is a mix

of time-critical traffic and other traffic, (i.e., real time data and non-real time data) via PTP

instances such as bridges (device adapters). The end point can be either a real time device or a

non-real time device. The bridged network uses 802.1AS base time to synchronize all the clocks

of ports associated with bridges (device adapters). Using the Best Master Clock Algorithm, the

synchronization time signal is transmitted from a grandmaster to other ports. IEEE Std.

802.1AS™-2011 is normative and essential to implement an IEEE Std. 802.1Q Compliant

System. IEEE Std. 802.1Q-2018 defines parameters, such as AdminBaseTime and

OpenBaseTime, which are used to synchronize the clocks across the network. The bridges

containing ports schedule the transmission of traffic based on the synchronized time. Each port

associated with a specific set of transmission queues includes a plurality of transmission gates. A

transmission gate can be in a closed state or open state. The functionality of assigned time phases

is achieved using open gates transmitting data packets during transmission time. The

functionality of a free access phase is achieved when the gates are opened for transmission

during any time. IEEE Std. 802.1Q-2018 supports cyclic queuing and forwarding structures to

create synchronized frames and gates which repeat periodically (Annex T).




                                                  84
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 85 of 139




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             85
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 86 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             86
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 87 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             87
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 88 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://avnu.org/wp-content/uploads/2014/05/as-kbstanton-8021AS-tutorial-0714-
v01.pdf)




                                             88
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 89 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           89
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 90 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           90
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 91 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            91
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 92 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015)).




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                            92
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 93 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       66.     The accused products include a device adapter that is configured to transmit data

during at least one of an assigned time phase associated with the device adapter prior to

transmission of data from the real-time device by the device adapter, and included in the plurality

of assigned time phases, or the free access phase, to refrain from transmitting data during time

phases of the plurality of assigned time phases that are not associated with the device adapter,

and to be able to determine whether to transmit or defer transmission of data during the assigned

time phase associated with the device adapter and the free access phase to allow the another

device to transmit data. For example, the accused products are configured to be used to

implement the IEEE 802.1Q standard. IEEE standard 802.1Q shows that scheduling of ports’

transmission gates for transmission of data starts prior to the transmission of real-time data. The

functionality of assigned time phases is achieved using open gates transmitting data packets

during scheduled transmission time. Per Clause 8.6.8 of the IEEE Std. 802.1Q, each time phase

is assigned to a specific device adapter prior to transmission of real-time data by the specific

device adapter. Furthermore, IEEE 802.1Q performs traffic shaping through Per-Stream

Filtering and Policing (PSTP). IEEE standard 802.1Q implements a method in which open gates

transmit data packets during transmission time and closed gates refrain data packets from

transmission. The functionality of assigned time phases is achieved using open gates transmitting

data packets during transmission time. The functionality of free access phase is achieved by the

gates that are opened for transmission during any time. IEEE Std. 802.1Q supports Forwarding

and Queuing Enhancements for Time Sensitive Streams. Thus, one of the plurality of device

adaptors is configured to transmit data during at least one of a respective assigned time phase or



                                                 93
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 94 of 139




free access phase, to refrain from transmitting data during time phases not assigned to the

respective one of the plurality of device adapters. IEEE Std. 802.1Q provides traffic shaping for

various classes of data transmission and determining whether to transmit or defer transmission of

data during at least one of the assigned time phase or the free access phase to allow the another

device to transmit data.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                                94
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 95 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           95
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 96 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            96
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 97 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       67.     ZTE has infringed the ‘504 Patent by using the accused products and thereby

practicing a method that includes obtaining, at a device adapter, a substantially synchronized

time frame which is maintained among a plurality of device adapters interconnected by a

network, the time frame repeating periodically and including a plurality of assigned time phases

and a free access phase. For example, the accused products are used by ZTE to implement the

IEEE 802.1Q standard. IEEE standard 802.1Q implements a method in which a time aware

bridged LAN transmits data from one end point i.e., Precision Time Protocol (PTP) instance to

another. The endpoints transmit data that is a mix of time-critical traffic and other traffic, (i.e.,

real time data and non-real time data) via PTP instances such as bridges (device adapters). The

end point can be either a real time device or a non-real time device. The bridged network uses

802.1AS base time to synchronize all the clocks of ports associated with bridges (device

adapters). Using the Best Master Clock Algorithm, the synchronization time signal is transmitted

from a grandmaster to other ports. IEEE Std. 802.1AS™-2011 is normative and essential to

implement an IEEE Std. 802.1Q Compliant System. IEEE Std. 802.1Q-2018 defines parameters,

such as AdminBaseTime and OpenBaseTime, which are used to synchronize the clocks across

the network. The bridges containing ports schedule the transmission of traffic based on the

synchronized time. Each port associated with a specific set of transmission queries includes a

plurality of transmission gates. A transmission gate can be in a closed state or open state. The

functionality of assigned time phases is achieved using open gates transmitting data packets

during transmission time. The functionality of a free access phase is achieved when the gates are

opened for transmission during any time. IEEE Std. 802.1Q-2018 supports cyclic queuing and



                                                  97
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 98 of 139




forwarding structures to create synchronized frames and gates which repeat periodically (Annex

T).




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                              98
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 99 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                             99
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 100 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                            100
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 101 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://avnu.org/wp-content/uploads/2014/05/as-kbstanton-8021AS-tutorial-0714-
v01.pdf)




                                            101
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 102 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                           102
      Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 103 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)




                                          103
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 104 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                           104
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 105 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                           105
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 106 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       68.     The methods practiced by ZTE’s use of the accused products include controlling

transmission of data during at least one of an assigned time phase assigned to the device adapter

prior to transmission of real-time data by the device adapter, and included in the plurality of

assigned time phases, or the free access phase. For example, the accused products are used by

ZTE to implement the IEEE 802.1Q standard. IEEE standard 802.1Q shows that scheduling

(controlling) of transmission gates ports for transmission of data starts prior to the transmission

of real-time data. The functionality of assigned time phases is achieved using open gates

transmitting data packets during scheduled transmission time. Per Clause 8.6.8 of the IEEE Std.

802.1Q, each time phase is assigned to a specific device adapter prior to transmission of real-

time data by the specific device adapter. IEEE 802.1Q performs traffic shaping through Per-

                                                106
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 107 of 139




Stream Filtering and Policing (PSFP). In IEEE 802.1Q, open gates transmit data packets during

transmission time and closed gates refrain data packets from transmission. The functionality of

assigned time phases is achieved using open gates transmitting data packets during transmission

time. The functionality of free access phase is achieved by the gates that are opened for

transmission during any time. IEEE Std. 802.1Q supports Forwarding and Queuing

Enhancements for Time Sensitive Streams. The ports of device adapters are assigned a time for

transmission based on priority and credit-based algorithm. So, there will be instances when the

transmission of data is refrained based on priority. Thus, one of the plurality of devices is

configured to transmit data during at least one of a respective assigned time phase or free access

phase, to refrain from transmitting data during time phases not assigned to the respective one of

the plurality of device adapters. IEEE Std. 802.1Q provides traffic shaping for various classes of

data transmission and determining whether to defer transmission of data during at least one of

the assigned time phase or the free access phase to allow a non-real time device to transmit data.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




                                                107
      Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 108 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                          108
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 109 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)




                                           109
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 110 of 139




       69.     The methods practiced by ZTE’s use of the accused products include refraining

from transmitting data during time phases of the plurality of assigned time phases that are not

associated with the device adapter. For example, the accused products are used by ZTE to

implement the IEEE 802.1Q standard. IEEE standard 802.1Q performs traffic shaping through

Per-Stream Filtering and Policing (PSFP). In IEEE 802.1Q, open gates transmit data packets

during transmission time and closed gates refrain data packets from transmission. The

functionality of assigned time phases is achieved using open gates transmitting data packets

during transmission time. The functionality of free access phase is achieved by the gates that are

opened for transmission during any time. IEEE Std. 802.1Q supports Forwarding and Queuing

Enhancements for Time Sensitive Streams. The ports of device adapters are assigned a time for

transmission based on priority and credit-based algorithm. So, there are instances when the

transmission of data is refrained based on priority. Thus, one of the plurality of devices is

configured to transmit data during at least one of a respective assigned time phase or free access

phase, to refrain from transmitting data during time phases not assigned to the respective one of

the plurality of device adapters.




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)



                                                110
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 111 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                           111
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 112 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)

       70.     The plurality of device adaptors recited above in connection with ZTE’s use of

the accused products includes determining whether to defer transmission of data during the

assigned time phase assigned to the device adapter if the device adapter has data to transmit

during the assigned time phase assigned to the device adapter, to allow another device to transmit

data during the assigned time phase assigned to the device adapter; and determining whether to

defer transmission of data during the free access phase if the device adapter has data to transmit

during the free access phase, to allow the another device to transmit data during the free access

phase. For example, the accused products are used by ZTE to implement the IEEE 802.1Q

standard. IEEE standard 802.1Q implements a method in which open gates transmit data packets

during transmission time and closed gates refrain data packets from transmission. The

functionality of assigned time phases is achieved using open gates transmitting data packets

during transmission time. The functionality of free access phase is achieved by the gates that are

opened for transmission during any time. IEEE Std. 802.1Q supports Forwarding and Queuing

Enhancements for Time Sensitive Streams. The ports of device adapters are assigned a time for


                                                112
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 113 of 139




transmission based on priority and credit-based algorithm. So, there will be instances when the

transmission of data is refrained based on priority. Thus, one of the plurality of devices is

configured to transmit data during at least one of a respective assigned time phase or free access

phase, to refrain from transmitting data during time phases not assigned to the respective one of

the plurality of device adapters. IEEE Std. 802.1Q provides traffic shaping for various classes of

data transmission and determining whether to defer transmission of data during at least one of

the assigned time phase or the free access phase to allow another device (non-real time device) to

transmit data.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                                113
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 114 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)

       71.    Corporations like ZTE rely upon and use patent classifications as a way to learn

and research technological information and as a way to assist them in planning development and

allocating funding. See, e.g., Ronald E. Myrick et al., The Technological Innovation Process:

Patent Documentation as a Source of Technological Information, 9 SANTA CLARA COMPUTER &

HIGH TECH. L.J. 355, 361-62, 371 (1993) (“Patent documents are inherently valuable to scientists

and engineers because of the technical information they contain… Fortunately, patent documents


                                              114
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 115 of 139




are catalogued in a manner that is designed to facilitate their easy access. Ease of accessibility is

due in part to the classification of documents within the given patent system[.] … Patents are a

well-indexed and well-classified source of technological information. They can therefore be

beneficially used by individual researchers, corporations, research and development

organizations, universities, governments, and others, to learn the technology revealed therein.

Patent documentation can also be a useful tool for planning development, allocating funding, and

producing statistical information.”); Larayne Dallas, Why is Classification So Important?,

University of Texas Libraries Guide: Patents, Trademarks, and Copyright, available at

https://guides.lib.utexas.edu/c.php?g=532337&p=3642252 (“While it is possible to search

patents using keywords, patent professionals recommend that the best way to conduct a

comprehensive patent search is by classification. Classification helps bring together similar

devices and concepts, even when different terms have been used to describe them.”).

       72.     The U.S. Original Classification of the ‘504 Patent is 370/341, entitled “Channel

Assignment” and under the categories and sub-categories of: Multiplex Communications,

Communication Over Free Space, and Using Trunking. One of the U.S. Cross-Reference

Classifications of the ‘504 Patent is 370/329, entitled “Channel Assignment” and under the

categories and sub-categories of: Multiplex Communications, Communication Over Free Space,

and Having a Plurality of Contiguous Regions Served by Respective Fixed Stations. 370/341

and 370/329 are small classes, with only 154 U.S. patents and 1,395 U.S. Patents, respectively,

issued since the November 18, 2014 issuance of the ‘504 Patent.

       73.     ZTE is one of the most prolific patentees in the world for these classes. Indeed,

ZTE is the assignee on 3 of the 154 U.S. patents in 370/341 and 33 of the 1,395 U.S. patents in




                                                115
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 116 of 139




370/329, representing nearly 2% of the U.S. patents in 370/341 and over 2% of the U.S. patents

in 370/329 since the issuance of the ‘504 Patent.

       74.     Due to ZTE’s prolific patenting and its widespread practicing of technology

related to the ‘504 Patent’s U.S. Original Classification and one of its U.S. Cross-Reference

Classifications, ZTE has knowledge of the ‘504 Patent.

       75.     Far North Patents has been damaged as a result of the infringing conduct by ZTE

alleged above. Thus, ZTE is liable to Far North Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       76.     Far North Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘504 Patent.

                                            COUNT V

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,661,804

       77.     On December 9, 2003, United States Patent No. 6,661,804 (“the ‘804 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Methods and Apparatus for Providing Quality-of-Service Guarantees in Computer

Networks.”

       78.     Far North Patents is the owner of the ‘804 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘804 Patent against infringers, and to collect damages for all relevant times.

       79.     ZTE made, had made, used, imported, provided, supplied, distributed, sold, and/or

offered for sale products and/or systems including, for example, its ZTE ZXR10 5950-L Series



                                                116
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 117 of 139




Switch and ZTE ZXR10 5960-4M Switch families of products that include advanced quality of

service capabilities (collectively, “accused products”).




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                                117
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 118 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                            118
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 119 of 139




(Source : screenshot of PDF downloaded from https://sdnfv.zte.com.cn/upload_files/440ed336-

3d3f-11e9-abd7-744aa4020e29.pdf)




                                            119
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 120 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




                                              120
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 121 of 139




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)




(Source : screenshot of PDF downloaded from

https://www.balticnetworks.com/docs/ZXR10_5950-28PD-L.pdf)

       80.     By doing so, ZTE has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 22 of the ‘804 Patent.

       81.     ZTE has infringed the ‘804 Patent by using the accused products and thereby

practicing a method including defining a common time reference for a plurality of device

                                                121
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 122 of 139




adapters, said common time reference including a time frame having a plurality of time phases,

each of said device adapters capable of being uniquely assigned to at least one of said time

phases, said time phases including a free-access phase. For example, the accused products are

used by ZTE to implement the IEEE 802.1Q standard. IEEE standard 802.1Q implements a

method in which a time aware bridged LAN transmits data from one end point i.e., Precision

Time Protocol (“PTP”) instance to another. The endpoints transmit data that is a mix of time-

critical traffic and other traffic, (i.e., real time data and non-real time data) via PTP instances

such as bridges (device adapters). The time aware bridged LAN use 802.1AS base time to

maintain synchronized time (common time reference) for all the ports in the bridges (device

adapters). The bridges containing ports schedule the transmission of traffic based on the

synchronized time. Each port associated with a specific set of transmission queues includes a

plurality of transmission gates. A transmission gate can be in a closed state or open state. The

functionality of assigned time phases is achieved using open gates transmitting data packets

during transmission time. The functionality of free access phase is achieved when the gates are

opened for transmission during any time. IEEE Std. 802.1AS™ is normative and essential to

implement an IEEE Std. 802.1Q Compliant System.




                                                  122
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 123 of 139




(Source: http://www.ieee802.org/1/files/public/docs2014/bv-p802-1Qbv-par-modification-
1114.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                            123
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 124 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




                                            124
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 125 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                           125
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 126 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged

Networks- IEEE Std 802.1Q™-2018)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                            126
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 127 of 139




(Source: IEEE Standard for Local and Metropolitan Area Networks—Bridges and Bridged
Networks- IEEE Std 802.1Q™-2018)




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




                                           127
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 128 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       82.     The methods practiced by ZTE’s use of the accused products include allowing a

specified device adapter to transmit packets during time phase uniquely assigned to the specified

device adapter and during said free-access phase. For example, the accused products are used by

ZTE to implement the IEEE 802.1Q standard. The open gates assigned to the transmission

queue of a port (device adapter) transmit the data packets during the transmission time. The

transmission selection algorithm determines the transmission time. If the gates are in permanent

open state, the data packets are transmitted from the gates during any time. The functionality of

assigned time phases is achieved using open gates transmitting data packets during transmission

time. The functionality of free access phase is achieved when the gates are permanently opened

for transmission during any time.




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged
Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))



                                               128
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 129 of 139




(Source: IEEE Standard for Local and metropolitan area networks— Bridges and Bridged

Networks Amendment 25: Enhancements for Scheduled Traffic (IEEE 802.1Qbv-2015))

       83.    The methods practiced by ZTE’s use of the accused products include designating

one of said device adapters as a master timing device. For example, the accused products are

used by ZTE to implement the IEEE 802.1Q standard. IEEE standard 802.1Q implements a

method in which a time aware bridged LAN transmits data from one Precision Time Protocol

(PTP) instance (device adapter) to another. The ports of the time aware bridge use best master

clock algorithm (BMCA) to determine a potential grandmaster port (master timing device).




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)


                                              129
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 130 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)

       84.    The methods practiced by ZTE’s use of the accused products include

synchronizing the remaining device adapters with the designated master timing device. For

                                             130
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 131 of 139




example, the accused products are used by ZTE to implement the IEEE 802.1Q standard. The

boundary clocks of the slave ports in the time aware bridges (remaining device adapters) are

synchronized with the grandmaster boundary clock (master timing device).




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)




                                              131
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 132 of 139




(Source: https://1.ieee802.org/wp-content/uploads/2019/03/802-1AS-rev-d8-0.pdf)

       85.    Corporations like ZTE rely upon and use patent classifications as a way to learn

and research technological information and as a way to assist them in planning development and

allocating funding. See, e.g., Ronald E. Myrick et al., The Technological Innovation Process:

Patent Documentation as a Source of Technological Information, 9 SANTA CLARA COMPUTER &

HIGH TECH. L.J. 355, 361-62, 371 (1993) (“Patent documents are inherently valuable to scientists

and engineers because of the technical information they contain… Fortunately, patent documents


                                              132
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 133 of 139




are catalogued in a manner that is designed to facilitate their easy access. Ease of accessibility is

due in part to the classification of documents within the given patent system[.] … Patents are a

well-indexed and well-classified source of technological information. They can therefore be

beneficially used by individual researchers, corporations, research and development

organizations, universities, governments, and others, to learn the technology revealed therein.

Patent documentation can also be a useful tool for planning development, allocating funding, and

producing statistical information.”); Larayne Dallas, Why is Classification So Important?,

University of Texas Libraries Guide: Patents, Trademarks, and Copyright, available at

https://guides.lib.utexas.edu/c.php?g=532337&p=3642252 (“While it is possible to search

patents using keywords, patent professionals recommend that the best way to conduct a

comprehensive patent search is by classification. Classification helps bring together similar

devices and concepts, even when different terms have been used to describe them.”).

       86.     One of the U.S. Cross-Reference Classifications of the ‘804 Patent is 370/437,

entitled “Adaptive Selection of Channel Assignment Technique” and under the categories and

sub-categories of: Multiplex Communications and Channel Assignment Techniques. 370/437is a

small class, with only 390 U.S. patents issued since 2013.

       87.     ZTE is one of the most prolific patentees in the world for this class. Indeed, ZTE

is the assignee on 8 of the 390 U.S. patents in 370/437, representing over 2% of the U.S. patents

in that class issued since 2013.

       88.     Due to ZTE’s prolific patenting and its widespread practicing of technology

related to the ‘804 Patent’s U.S. Original Classification and all four of its U.S. Cross-Reference

Classifications, ZTE has knowledge of the ‘804 Patent.




                                                133
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 134 of 139




       89.     Far North Patents has been damaged as a result of the infringing conduct by ZTE

alleged above. Thus, ZTE is liable to Far North Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       90.     Far North Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘804 Patent.

             ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT

       91.     ZTE has also indirectly infringed the ‘053 Patent, the ‘702 Patent, the ‘797 Patent,

the ‘504 Patent, and the ‘804 Patent by inducing others to directly infringe the ‘053 Patent, the

‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804 Patent. ZTE has induced the end-

users, ZTE’s customers, to directly infringe (literally and/or under the doctrine of equivalents)

the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804 Patent by using

the accused products.

       92.     ZTE took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, Claims 1 and 14 of

the ‘053 Patent, Claim 27 of the ‘702 Patent, Claim 30 of the ‘797 Patent, Claims 1 and 6 of the

‘504 Patent, and Claim 22 of the ‘804 Patent.

       93.     Such steps by ZTE included, among other things, advising or directing customers

and end-users to use the accused products in an infringing manner; advertising and promoting the

use of the accused products in an infringing manner; and/or distributing instructions that guide

users to use the accused products in an infringing manner.



                                                134
          Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 135 of 139




          94.   ZTE has performed these steps, which constitute induced infringement, with the

knowledge of the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804

Patent and with the knowledge that the induced acts constitute infringement.

          95.   ZTE was and is aware that the normal and customary use of the accused products

by ZTE’s customers would infringe the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504

Patent, and the ‘804 Patent. For example, ZTE uses at least ZTE Corporation and ZTE (TX) to

design, develop, and test the accused products, so ZTE is aware of their normal and customary

use. ZTE’s inducement is ongoing.

          96.   ZTE has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ‘053 Patent, the ‘702 Patent, the ‘797

Patent, the ‘504 Patent, and the ‘804 Patent by importing, selling or offering to sell the accused

products.

          97.   ZTE has at least a significant role in placing the accused products in the stream of

commerce in Texas and elsewhere in the United States.

          98.   ZTE directs or controls the making of accused products and their shipment to the

United States, using established distribution channels, for sale in Texas and elsewhere within the

United States. For example, ZTE uses at least CEVA Freight (Shenzhen) Limited and ZTE

(USA), Inc. to ship the accused products and to distribute the accused products within the United

States.

          99.   ZTE directs or controls the sale of the accused products into established United

States distribution channels, including sales to nationwide retailers.




                                                   135
        Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 136 of 139




       100.    ZTE’s established United States distribution channels include one or more United

States based affiliates (e.g., at least ZTE (USA), Inc.).

       101.    ZTE directs or controls the sale of the accused products nationwide through its

own websites, including for sale in Texas and elsewhere in the United States, and expects and

intends that the accused products will be so sold.

       102.    ZTE took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause such persons to import, sell, or offer to sell the accused

products in a manner that infringes one or more claims of the patents-in-suit, including, for

example, Claims 1 and 14 of the ‘053 Patent, Claim 27 of the ‘702 Patent, Claim 30 of the ‘797

Patent, Claims 1 and 6 of the ‘504 Patent, and Claim 22 of the ‘804 Patent.

       103.    Such steps by ZTE included, among other things, making or selling the accused

products outside of the United States for importation into or sale in the United States, or knowing

that such importation or sale would occur; and directing, facilitating, or influencing its affiliates,

or third-party manufacturers, shippers, distributors, retailers, or other persons acting on its or

their behalf, to import, sell, or offer to sell the accused products in an infringing manner.

       104.    ZTE performed these steps, which constitute induced infringement, with the

knowledge of the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804

Patent and with the knowledge that the induced acts would constitute infringement.

       105.    ZTE performed such steps in order to profit from the eventual sale of the accused

products in the United States.

       106.    ZTE’s inducement is ongoing.

       107.    ZTE has also indirectly infringed by contributing to the infringement of the ‘053

Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804 Patent. ZTE has



                                                 136
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 137 of 139




contributed to the direct infringement of the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the

‘504 Patent, and the ‘804 Patent by the end-user of the accused products.

       108.    The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ‘053

Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804 Patent, including, for

example, Claims 1 and 14 of the ‘053 Patent, Claim 27 of the ‘702 Patent, Claim 30 of the ‘797

Patent, Claims 1 and 6 of the ‘504 Patent, and Claim 22 of the ‘804 Patent.

       109.    The special features include advanced quality of service capabilities, used in a

manner that infringes the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the

‘804 Patent.

       110.    The special features constitute a material part of the invention of one or more of

the claims of the ‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804

Patent and are not staple articles of commerce suitable for substantial non-infringing use.

       111.    ZTE’s contributory infringement is ongoing.

       112.    Furthermore, ZTE has a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of Far North Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,”

2008 Mich. St. L. Rev. 19 (2008).

       113.    ZTE’s actions are at least objectively reckless as to the risk of infringing valid

patents and this objective risk was either known or should have been known by ZTE.

       114.    ZTE has knowledge (at least constructively through its willful blindness) of the

‘053 Patent, the ‘702 Patent, the ‘797 Patent, the ‘504 Patent, and the ‘804 Patent.




                                                137
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 138 of 139




       115.    ZTE’s customers have infringed the ‘053 Patent, the ‘702 Patent, the ‘797 Patent,

the ‘504 Patent, and the ‘804 Patent.

       116.    ZTE encouraged its customers’ infringement.

       117.    ZTE’s direct and indirect infringement of the ‘053 Patent, the ‘702 Patent, the

‘797 Patent, the ‘504 Patent, and the ‘804 Patent is, has been, and/or continues to be willful,

intentional, deliberate, and/or in conscious disregard of Far North Patents’ rights under the

patents.

       118.    Far North Patents has been damaged as a result of the infringing conduct by ZTE

alleged above. Thus, ZTE is liable to Far North Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

       Far North Patents hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

       Far North Patents requests that the Court find in its favor and against ZTE, and that the

Court grant Far North Patents the following relief:

       a.      Judgment that one or more claims of the ‘053 Patent, the ‘702 Patent, the ‘797

Patent, the ‘504 Patent, and the ‘804 Patent have been infringed, either literally and/or under the

doctrine of equivalents, by ZTE and/or all others acting in concert therewith;

       b.      A permanent injunction enjoining ZTE and its officers, directors, agents, servants,

affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in concert

therewith from infringement of the ‘053 Patent; or, in the alternative, an award of a reasonable

ongoing royalty for future infringement of the ‘053 Patent by such entities;



                                                 138
       Case 6:20-cv-00222-ADA Document 1 Filed 03/25/20 Page 139 of 139




       c.     Judgment that ZTE account for and pay to Far North Patents all damages to and

costs incurred by Far North Patents because of ZTE’s infringing activities and other conduct

complained of herein, including an award of all increased damages to which Far North Patents is

entitled under 35 U.S.C. § 284;

       d.     That Far North Patents be granted pre-judgment and post-judgment interest on the

damages caused by ZTE’s infringing activities and other conduct complained of herein;

       e.     That this Court declare this an exceptional case and award Far North Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.     That Far North Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.

Dated: March 25, 2020                       Respectfully submitted,

                                            /s/ Zachariah S. Harrington
                                            Matthew J. Antonelli
                                            Texas Bar No. 24068432
                                            matt@ahtlawfirm.com
                                            Zachariah S. Harrington
                                            Texas Bar No. 24057886
                                            zac@ahtlawfirm.com
                                            Larry D. Thompson, Jr.
                                            Texas Bar No. 24051428
                                            larry@ahtlawfirm.com
                                            Christopher Ryan Pinckney
                                            Texas Bar No. 24067819
                                            ryan@ahtlawfirm.com

                                            ANTONELLI, HARRINGTON
                                            & THOMPSON LLP
                                            4306 Yoakum Blvd., Ste. 450
                                            Houston, TX 77006
                                            (713) 581-3000

                                            Attorneys for Far North Patents, LLC




                                                139
